IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROLE SCHEIB,                               : No. 45 WM 2021
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
OFFICE OF THE ATTORNEY GENERAL,              :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.